—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from possessing controlled substances after a routine search of his cell divulged a bag containing a green leafy substance subsequently identified by laboratory testing as marihuana. Two pipes and the barrel of a pen were also found in petitioner’s locker, each of which contained trace amounts of marihuana.
We find that substantial evidence of petitioner’s guilt was presented at his disciplinary hearing in the form of the detailed misbehavior report and the positive laboratory test results (see Matter of Rosario v Selsky, 266 AD2d 656, 657 [1999]). The exculpatory testimony given by petitioner and his cellmate presented issues of credibility for resolution by the Hearing Officer (see Matter of Cruz v Selsky, 288 AD2d 517, 518 [2001]). The remaining issues raised herein, including petitioner’s assertions of hearing officer bias, have been reviewed and found to be without merit (see Matter of Gomez v Senkowski, 242 AD2d 778 [1997]).
Cardona, P.J., Mercure, Spain, Carpinello and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.